

116 HR 4473 IH: Stephanie Tubbs Jones Assets for Independence Reauthorization Act of 2019
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4473IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Lewis introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo reauthorize the Assets for Independence Act, to provide for the approval of applications to
			 operate new demonstration programs and to renew existing programs, to
			 enhance program flexibility, and for other purposes.
	
		1.Short title; reference; table of contents
 (a)Short titleThis Act may be cited as the Stephanie Tubbs Jones Assets for Independence Reauthorization Act of 2019. (b)ReferenceExcept as otherwise expressly provided, wherever in this Act an amendment is expressed in terms of an amendment to a section or other provision, the reference shall be considered to be made to that section or other provision of the Assets for Independence Act (42 U.S.C. 604 note).
 (c)Table of contentsThe table of contents of this Act is as follows:  Sec. 1. Short title; reference; table of contents. Sec. 2. Findings. Sec. 3. Sense of Congress. Sec. 4. Definitions. Sec. 5. Applications. Sec. 6. Demonstration authority; annual grants. Sec. 7. Reserve Fund. Sec. 8. Eligibility for participation. Sec. 9. Deposits by qualified entities. Sec. 10. Regulations. Sec. 11. Annual progress reports. Sec. 12. Sanctions. Sec. 13. Evaluations. Sec. 14. Costs of training qualified entities. Sec. 15. Waiver authority. Sec. 16. Authorization of appropriations. Sec. 17. Conforming amendments. Sec. 18. General effective date. 2.FindingsSection 402 is amended—
 (1)in paragraph (2), by striking Fully ½ and inserting Almost 1/4; and (2)in paragraph (4), by striking the first sentence and inserting the following: Traditional public assistance programs concentrate on income and consumption and have lacked an asset-building component to promote and support the transition to increased economic self-sufficiency..
 3.Sense of CongressIt is the sense of Congress that a qualified entity conducting a demonstration project under the Assets for Independence Act (42 U.S.C. 604 note) should, to the maximum extent practicable, increase—
 (1)the rate at which the entity matches contributions by individuals participating in the project under section 410(a)(1) of such Act; or
 (2)the number of individuals participating in the project. 4.DefinitionsSection 404 is amended—
 (1)by amending paragraph (4) to read as follows:  (4)HouseholdThe term household means an individual or group of individuals who live in a single residence. Multiple households may share a single residence.;
 (2)in paragraph (5)(A)— (A)by striking clause (iii);
 (B)by redesignating clauses (iv) through (vi) as clauses (iii) through (v), respectively; and (C)in clause (iv), as redesignated by subparagraph (B), by striking clause (vi) and inserting clause (v);
 (3)in paragraph (7)(A)— (A)by amending clause (ii) to read as follows:
					
 (ii)a State or local government agency (or a public housing agency, as defined in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6))) or a tribal government (or a tribally designated housing entity, as defined in section 4(22) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(22)));; and
 (B)by striking clause (iii) and inserting the following:  (iii)a credit union designated as a low-income credit union by the National Credit Union Administration (NCUA); or
 (iv)an organization designated as a community development financial institution by the Secretary of the Treasury (or the Community Development Financial Institutions Fund).; and
 (4)in paragraph (8)— (A)in subparagraph (A)—
 (i)in the first sentence— (I)by inserting of an eligible individual or the dependent of an eligible individual (as such term is used in subparagraph (E)(ii)) after expenses; and
 (II)by inserting , or to a vendor pursuant to an education purchase plan approved by a qualified entity before the period; (ii)in clause (i)—
 (I)in subclause (II), by inserting or for courses described in subclause (III) after eligible educational institution; and (II)by adding at the end the following new subclauses:
							
 (III)Preparatory coursesPreparatory courses for an examination required for admission to an eligible educational institution, for successful performance at an eligible educational institution, or for a professional licensing or certification examination.
 (IV)Room and board and transportationRoom and board and transportation, including commuting expenses, necessary to enable attendance at courses of instruction at an eligible educational institution or attendance at courses described in subclause (III).;
 (iii)by amending clause (ii) to read as follows:  (ii)Eligible educational institutionThe term eligible educational institution means—
 (I)an institution described in section 101 or 102 of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002); or
 (II)an area career and technical education school, as defined in section 3(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(3)).; and
 (iv)by adding at the end the following new clause:  (iii)Education purchase planThe term education purchase plan means a plan—
 (I)for the purchase of items or services described in subclauses (II) through (IV) of clause (i) from entities other than eligible educational institutions;
 (II)that includes a description of the items or services to be purchased; and (III)that includes such information as a qualified entity may request from the eligible individual involved regarding the necessity of the items or services to a course of study at an eligible educational institution or a course described in clause (i)(III).;
 (B)in subparagraph (B)— (i)by amending clause (i) to read as follows:
						
 (i)Principal residenceThe term principal residence means a main residence the qualified acquisition costs of which do not exceed 120 percent of the median house price in the area, as determined by the Secretary of Housing and Urban Development for purposes of section 203(b) of the National Housing Act (12 U.S.C. 1709(b)) for a residence occupied by a number of families that corresponds to the number of households occupying the residence involved.; and
 (ii)in clause (iii)— (I)by amending subclause (I) to read as follows:
							
 (I)In generalSubject to subclause (II), the term qualified first-time homebuyer means an individual participating in the project involved who— (aa)has no sole present ownership interest in a principal residence during the 3-year period ending on the date of acquisition of the principal residence to which this subparagraph applies (except for an interest in such principal residence); and
 (bb)has no co-ownership interest in a principal residence on the date of acquisition of the principal residence to which this subparagraph applies (except for an interest in such principal residence).;
 (II)by redesignating subclause (II) as subclause (III); and (III)by inserting after subclause (I) the following new subclause:
							
 (II)Exception for victims of domestic violenceAn individual participating in the project involved who is a recent or current victim of domestic violence (as defined in section 40002(a)(8) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)(8))) shall not be considered to fail to be a qualified first-time homebuyer by reason of having a co-ownership interest in a principal residence with a person who committed domestic violence against the victim.;
 (C)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; (D)by inserting after subparagraph (B) the following new subparagraph:
					
 (C)Home replacement, repair, or improvementQualified replacement costs or qualified repair or improvement costs with respect to a principal residence, if paid from an individual development account directly to the persons to whom the amounts are due. In this subparagraph:
 (i)Principal residenceThe term principal residence means— (I)with respect to payment of qualified replacement costs, a main residence the qualified replacement costs of which do not exceed 120 percent of the median house price in the area, as determined by the Secretary of Housing and Urban Development for purposes of section 203(b) of the National Housing Act (12 U.S.C. 1709(b)) for a residence occupied by a number of families that corresponds to the number of households occupying the residence involved; or
 (II)with respect to qualified repair or improvement costs, a main residence the value of which does not exceed, on the day before the commencement of the repairs or improvements, 120 percent of such median house price.
 (ii)Qualified replacement costsThe term qualified replacement costs means the costs (including any usual or reasonable settlement, financing, or other closing costs) of replacing—
 (I)a manufactured home that was manufactured, assembled, or imported for resale before the initial effectiveness of any Federal manufactured home construction and safety standards established pursuant to section 604 of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5403); or
 (II)a residence that fails to meet local building codes or is not legally habitable. (iii)Qualified repair or improvement costsThe term qualified repair or improvement costs means the costs of making repairs or improvements (including any usual or reasonable financing costs) that will enhance the habitability or long-term value of a residence.; and
 (E)by adding at the end the following new subparagraph:  (F)Qualified tuition programsContributions paid from an individual development account of an eligible individual directly to a qualified tuition program (as defined in subsection (b) of section 529 of the Internal Revenue Code of 1986), for the purpose of covering qualified higher education expenses (as defined in subsection (e)(3) of such section) of a dependent of such individual (as such term is used in clause (ii) of subparagraph (E))..
 5.ApplicationsSection 405 is amended— (1)in subsection (c)(4), by adding at the end the following: Such funds include funds received under the Community Services Block Grant Act (42 U.S.C. 9901 et seq.), the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b et seq.), the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), or title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) (including Community Development Block Grant Act funds and Indian Community Development Block Grant Act funds), that are formally committed to the project.; and
 (2)by adding at the end the following new subsection:  (h)Applications for new projects and renewals of existing projectsFor project years beginning on or after the date of the enactment of the Stephanie Tubbs Jones Assets for Independence Reauthorization Act of 2019, the preceding provisions of this section shall only apply as follows:
 (1)Announcement of proceduresNot later than 180 days after the date of the enactment of the Stephanie Tubbs Jones Assets for Independence Reauthorization Act of 2019, the Secretary shall publicly announce the procedures by which a qualified entity may submit an application—
 (A)to conduct a demonstration project under this title; or (B)for renewal of authority to conduct a demonstration project under this title.
 (2)ApprovalThe Secretary shall, on a competitive basis, approve applications submitted pursuant to the procedures announced under paragraph (1), taking into account the assessments required by subsection (c) and giving special consideration to the applications described in paragraph (3).
 (3)Special considerationThe applications described in this paragraph are the following: (A)Applications submitted by qualified entities proposing to conduct demonstration projects under this title that will target the following populations:
 (i)Individuals who are or have been in foster care. (ii)Victims of domestic violence (as defined in section 40002(a)(8) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)(8))).
 (iii)Victims of— (I)a major disaster declared to exist by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or an emergency declared to exist by the President under section 501 of such Act (42 U.S.C. 5191); or
 (II)a situation similar to a major disaster or emergency described in subclause (I) declared to exist by the Governor of a State.
 (iv)Formerly incarcerated individuals. (v)Individuals who are unemployed or underemployed.
 (B)Applications described in subsection (d). (4)Contracts with nonprofit entitiesSubsection (f) shall continue to apply.
 (5)Grandfathering of existing statewide programsSubsection (g) shall continue to apply, except that any reference in such subsection to the date of enactment of this Act or to $1,000,000 shall be deemed to be a reference to the date of the enactment of the Stephanie Tubbs Jones Assets for Independence Reauthorization Act of 2019 or to $250,000, respectively..
 6.Demonstration authority; annual grantsSection 406(a) is amended by inserting (or, in the case of an application approved under section 405(h)(2), not later than 30 days after the date of the approval of such application) after the date of enactment of this title.
 7.Reserve FundSection 407(c) is amended— (1)in paragraph (1)(D), by inserting or organizations after organization; and
 (2)by amending paragraph (3) to read as follows:  (3)Limitation on uses (A)In generalOf the amount provided to a qualified entity under section 406(b)—
 (i)not more than 5.5 percent shall be used for the purpose described in subparagraph (A) of paragraph (1);
 (ii)not less than 80 percent shall be used for the purpose described in subparagraph (B) of such paragraph; and
 (iii)not more than 14.5 percent shall be used for the purposes described in subparagraphs (C) and (D) of such paragraph.
 (B)Joint administration of projectIf two or more qualified entities are jointly administering a demonstration project, no one such entity shall use more than its proportional share of the percentage indicated in subparagraph (A) of this paragraph for the purposes described in subparagraphs (A) through (D) of paragraph (1)..
 8.Eligibility for participationSection 408 is amended— (1)in subsection (a)—
 (A)by amending paragraph (1) to read as follows:  (1)Income testsThe household meets either of the following income tests:
 (A)Adjusted gross income testThe adjusted gross income of the household for the last taxable year ending in or with the preceding calendar year does not exceed the greater of—
 (i)200 percent of the Federal poverty line, as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by such section, for a family composed of the number of persons in the household at the end of such taxable year; or
 (ii)80 percent of the median income for the area for such taxable year, as determined by the Secretary of Housing and Urban Development for purposes of section 3(b)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(2)), taking into account any family-size adjustment by the Secretary under such section that corresponds to the size of the household at the end of such taxable year.
								(B)Modified adjusted gross income test
 (i)In generalThe modified adjusted gross income of the household for the last taxable year ending in or with the preceding calendar year does not exceed the amount described in clause (ii) for the individual whose eligibility is being determined under this section.
 (ii)Amount describedThe amount described in this clause for an individual is as follows: (I)Married filing jointly$40,000 for an individual described in subsection (a)(1) of section 1 of the Internal Revenue Code of 1986.
 (II)Surviving spouse$40,000 for an individual described in subsection (a)(2) of such section. (III)Head of household$30,000 for an individual described in subsection (b) of such section.
 (IV)Single or married filing separately$20,000 for an individual described in subsection (c) or (d) of such section. (iii)Adjustment for inflation (I)In generalIn the case of a calendar year described in clause (i) that is after 2020, the dollar amounts in clause (ii) shall be the dollar amounts determined under this clause (or clause (ii)) for the previous year increased by the annual percentage increase (if any) in the consumer price index (all items; U.S. city average) as of September of the calendar year described in clause (i).
 (II)RoundingAny dollar amount determined under subclause (I) that is not a multiple of $100 shall be rounded to the next greatest multiple of $100.; and
 (B)in paragraph (2), by adding at the end the following new subparagraph:  (D)Adjustment for inflation (i)In generalIn the case of a calendar year described in subparagraph (A) that is after 2020, the dollar amount in such subparagraph shall be the dollar amount determined under this clause (or such subparagraph) for the previous year increased by the annual percentage increase (if any) in the consumer price index (all items; U.S. city average) as of September of the calendar year described in such subparagraph.
 (ii)RoundingAny dollar amount determined under clause (i) that is not a multiple of $100 shall be rounded to the next greatest multiple of $100.;
 (2)by redesignating subsection (b) as subsection (c); (3)by inserting after subsection (a) the following new subsection:
				
					(b)Calculating income of household
 (1)Adjusted gross incomeFor purposes of subsection (a)(1)(A), the adjusted gross income of a household for a taxable year is the sum of the adjusted gross incomes of the individuals who are members of the household at the end of such year.
 (2)Modified adjusted gross incomeFor purposes of subsection (a)(1)(B), the modified adjusted gross income of a household for a taxable year is the sum of the modified adjusted gross incomes of the individuals who are members of the household at the end of such year.; and
 (4)in subsection (c), as redesignated by paragraph (2)— (A)by striking , including and all that follows and inserting a period;
 (B)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and
 (C)by adding at the end the following new paragraphs:  (2)Individuals who move because of major disasters or emergencies or to find employment (A)In generalThe regulations promulgated under paragraph (1) shall establish procedures under which an individual described in subparagraph (B) may transfer from one demonstration project under this title to another demonstration project under this title that is being conducted in another community by a qualified entity that agrees to accept the individual into the project. Such regulations shall not permit such a transfer unless such qualified entity has sufficient amounts in its Reserve Fund to make the deposits required by section 410 with respect to the individual.
 (B)Individual describedAn individual described in this subparagraph is an individual participating in a demonstration project under this title who moves from the community in which the project is being conducted—
 (i)because of— (I)a major disaster declared to exist in such community by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or an emergency declared to exist in such community by the President under section 501 of such Act (42 U.S.C. 5191);
 (II)a situation similar to a major disaster or emergency described in subclause (I) declared to exist in such community by the Governor of a State; or
 (III)a qualifying life event experienced by such individual; or (ii)in order to secure employment.
 (C)Qualifying life event definedFor purposes of subparagraph (B)(i)(III), the term qualifying life event— (i)means an event determined by the Secretary to be similar to an event that would permit the individual to make an election change with respect to a cafeteria plan under section 125 of the Internal Revenue Code of 1986; and
 (ii)includes— (I)a change in the legal marital status of the individual;
 (II)a change in the number of dependents of the individual (as such term is used in section 404(8)(E)(ii));
 (III)the birth or death of a child of the individual; (IV)the adoption or placement for adoption of a child by the individual;
 (V)a change in the provider of daycare for a child of the individual, or a significant increase in the cost of such daycare; and
 (VI)a change in employment status of the individual, the individual’s spouse, or a dependent of the individual (as such term is used in section 404(8)(E)(ii)).
									(3)Relocation to community where no project is available
 (A)In generalAn individual described in subparagraph (B) shall be permitted to withdraw funds from the individual development account of the individual during the 1-year period following the date such individual moves to another community in the same manner that an individual is permitted under section 410(d)(2) to withdraw funds during the 1-year period following the end of a demonstration project.
 (B)Individual describedAn individual described in this subparagraph is an individual who— (i)moves to a community where no demonstration project under this title is being conducted; or
 (ii)after moving to another community and making such efforts as the Secretary may require to transfer to another demonstration project under this title, is, for any reason other than a violation of the requirements of this title or regulations promulgated by the Secretary under this title, not accepted into another demonstration project under this title.
 (C)Funds remaining in IDAAny funds remaining in an individual development account after the end of the 1-year period described in subparagraph (A) shall be treated in the same manner as funds remaining in an individual development account after the end of the 1-year period described in subsection (d)(2)(A) of section 410 are treated under subsection (f) of such section.
 (4)Relocation by other individualsThe regulations promulgated under paragraph (1) shall prohibit any individual who is unable to continue participating in a demonstration project under this title for any reason, except for an individual described in paragraph (2)(B) or (3)(B), from being eligible to participate in any other demonstration project conducted under this title..
 9.Deposits by qualified entitiesSection 410 is amended— (1)in subsection (a)(2), by inserting 2 times after an amount equal to;
 (2)in subsection (b), by striking $2,000 and inserting $5,000; (3)in subsection (c), by striking $4,000 and inserting $10,000;
 (4)in subsection (d)— (A)by striking The Secretary shall and inserting the following:
					
 (1)In generalThe Secretary shall; (B)in paragraph (1), as amended by subparagraph (A), by adding at the end the following: The Secretary may waive the application of the preceding sentence in the case of an individual who has participated in another demonstration project under this title (including successful completion after transferring from one project to another project as described in section 408(c)(2)) or an asset-building project similar to the demonstration projects conducted under this title.; and
 (C)by adding at the end the following new paragraph:  (2)Access for 1 year after end of project (A)In generalThe Secretary shall ensure that an eligible individual is able to withdraw funds from an individual development account of the individual during the 1-year period following the end of the demonstration project with respect to which deposits were made into such account (whether such project ends by reason of expiration of the authority under section 406(a) of the qualified entity to conduct the demonstration project, termination of such authority under section 413 without transfer to another qualified entity, or otherwise).
 (B)Approval of withdrawalsDuring the period described in subparagraph (A), an eligible individual may only make a withdrawal if the withdrawal is approved in writing—
 (i)by a responsible official of the qualified entity; or (ii)by the Secretary, if the Secretary terminated the authority of the qualified entity to conduct the demonstration project under section 413 or the Secretary determines that the qualified entity is otherwise unable or unwilling to participate in the approval process.; and
 (5)by adding at the end the following new subsection:  (f)Unused funds in IDAIf funds remain in an individual development account after the end of the 1-year period described in subsection (d)(2)(A), such funds shall be disposed of as considered appropriate by the Secretary or a nonprofit entity (as such term is used in section 404(7)(A)(i)) designated by the Secretary..
 10.RegulationsSection 411 is amended— (1)in the heading, by inserting ; regulations after projects;
 (2)by striking A qualified entity and inserting the following:  (a)Local control over demonstration projectsA qualified entity; and
 (3)by adding at the end the following new subsection:  (b)RegulationsSubject to subsection (a), not later than 180 days after the date of the enactment of the Stephanie Tubbs Jones Assets for Independence Reauthorization Act of 2019, the Secretary shall promulgate such regulations as the Secretary considers necessary to implement this title. The Secretary may provide that any such regulation takes effect on the date of promulgation, but the Secretary shall accept and consider public comments for 60 days after such date..
			11.Annual progress reports
 (a)In generalSection 412(b) is amended by striking subsection (a) to and all that follows and inserting subsection (a) to the Secretary.. (b)Effective dateThe amendment made by subsection (a) shall apply to reports submitted on or after the date of the enactment of this Act.
			12.Sanctions
 (a)In generalSection 413 is amended— (1)by amending subsection (b)(5) to read as follows:
					
 (5)if, by the end of the 90-day period beginning on the date of the termination, the Secretary has not found a qualified entity (or entities) described in paragraph (3), shall—
 (A)make every effort to identify, without conducting a competition (unless the Secretary determines that conducting a competition would be feasible and appropriate), another qualified entity (or entities), in the same or a different community, willing and able to conduct one or more demonstration projects under this title that may differ from the project being terminated;
 (B)in identifying a qualified entity (or entities) under subparagraph (A), give priority to qualified entities that—
 (i)are participating in demonstration projects conducted under this title; (ii)have waiting lists for participants in such demonstration projects; and
 (iii)can demonstrate the availability of non-Federal funds described in section 405(c)(4), in addition to any such funds committed to any demonstration projects being conducted by the qualified entity at the time the Secretary considers identifying the entity under subparagraph (A), to be committed to the demonstration project (or projects) described in subparagraph (A) as matching contributions; and
 (C)if the Secretary identifies a qualified entity (or entities) under subparagraph (A)— (i)transfer to the entity (or entities) control over the Reserve Fund established pursuant to section 407 with respect to the project being terminated; and
 (ii)authorize the entity (or entities) to use such Reserve Fund to conduct a demonstration project (or projects) in accordance with an application approved under subsection (e) or (h)(2) of section 405 and the requirements of this title.; and
 (2)by adding at the end the following new subsection:  (c)Focus on community of terminated projectIn identifying another qualified entity (or entities) under paragraph (3) or (5) of subsection (b), the Secretary shall, to the extent practicable, select a qualified entity (or entities) in the community served by the demonstration project being terminated..
				(b)Effective date
 (1)In generalThe amendment made by subsection (a) shall apply to terminations occurring on or after the date of the enactment of this Act.
 (2)Discretionary application to previous terminationsThe Secretary of Health and Human Services may apply such amendment to terminations occurring within the 1-year period ending on the day before the date of the enactment of this Act. In the case of such an application, any reference in such amendment to the date of the termination is deemed a reference to such date of enactment.
 13.EvaluationsSection 414 is amended— (1)by amending subsection (a) to read as follows:
				
 (a)In generalThe Secretary may enter into one or more contracts with one or more independent research organizations to evaluate the demonstration projects conducted under this title, individually and as a group, including all qualified entities participating in and sources providing funds for the demonstration projects conducted under this title. Such contract or contracts may also provide for the evaluation of other asset-building programs and policies targeted to low-income individuals.;
 (2)in subsection (b)— (A)by striking paragraph (3);
 (B)in paragraph (4), by striking , and how such effects vary among different populations or communities; (C)by striking paragraphs (5) and (6); and
 (D)by redesignating paragraphs (4) and (7) as paragraphs (3) and (4), respectively; and (3)in subsections (b) and (c), by inserting (or organizations) after research organization each place it appears.
 14.Costs of training qualified entitiesThe Assets for Independence Act (42 U.S.C. 604 note) is amended— (1)by redesignating section 416 as section 417; and
 (2)by inserting after section 415 the following new section:  416.Costs of training qualified entitiesIf the Secretary determines that a qualified entity conducting a demonstration project under this title should receive training in order to conduct the project in accordance with an application approved under subsection (e) or (h)(2) of section 405 or the requirements of this title, or to otherwise successfully conduct the project, the Secretary may use funds appropriated under section 418 to cover the necessary costs of such training, including the costs of travel, accommodations, and meals..
 15.Waiver authorityThe Assets for Independence Act (42 U.S.C. 604 note), as amended by section 14 of this Act, is amended—
 (1)by redesignating section 417, as so redesignated by section 14(1) of this Act, as section 418; and (2)by inserting after section 416 the following new section:
				
 417.Waiver authorityIn order to carry out the purposes of this title, the Secretary may waive any requirement of this title—
 (1)relating to— (A)the definition of a qualified entity;
 (B)the approval of a qualified entity to conduct a demonstration project under this title or to receive a grant under this title;
 (C)eligibility criteria for individuals to participate in a demonstration project under this title; (D)amounts or limitations with respect to—
 (i)the matching by a qualified entity of amounts deposited by an eligible individual in the individual development account of the individual;
 (ii)the amount of funds that may be granted to a qualified entity by the Secretary; or (iii)uses by a qualified entity of the funds granted to the qualified entity by the Secretary; or
 (E)the withdrawal of funds from an individual development account only for qualified expenses or as an emergency withdrawal; or
 (2)the waiver of which is necessary to— (A)permit the Secretary to enter into an agreement with the Commissioner of Social Security;
 (B)allow individuals to be placed on a waiting list to participate in a demonstration project under this title; or
 (C)allow demonstration projects under this title to be targeted to populations described in section 405(h)(3)(A) and to successfully recruit individuals from such populations for participation..
 16.Authorization of appropriationsSection 418, as redesignated by section 15(1) of this Act, is amended by inserting after 2003 the following: and $75,000,000 for each of fiscal years 2020, 2021, 2022, 2023, and 2024. 17.Conforming amendments (a)In generalSection 414(e) is amended by striking section 416 and inserting section 418.
 (b)Table of contentsThe table of contents in section 2 of the Community Opportunities, Accountability, and Training and Educational Services Act of 1998 (Public Law 105–285) is amended as follows:
 (1)By striking the item relating to section 411 and inserting the following new item:   Sec. 411. Local control over demonstration projects; regulations.. (2)By striking the items relating to sections 415 and 416 and inserting the following new items:
					
						
							Sec. 415. No reduction in benefits.
							Sec. 416. Costs of training qualified entities.
							Sec. 417. Waiver authority.
							Sec. 418. Authorization of appropriations..
 18.General effective dateThe amendments made by sections 4 through 9 of this Act shall apply to project years beginning on or after the date of the enactment of this Act.
		